
	
		II
		111th CONGRESS
		1st Session
		S. 1129
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Durbin (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to
		  award grants to local educational agencies to improve college
		  enrollment.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways to College
			 Act.
		2.FindingsCongress finds the following:
			(1)An educated workforce is crucial to the
			 success of the United States economy. Access to higher education for all
			 students is critical to maintaining an educated workforce. More than 80 percent
			 of the 23,000,000 jobs that will be created in the next 10 years will require
			 postsecondary education. Only 36 percent of all 18- to 24-year olds are
			 currently enrolled in postsecondary education.
			(2)Workers with bachelor’s degrees earn on
			 average $17,000 more annually than workers with only high school diplomas.
			 Workers who earn bachelor’s degrees can be expected to earn $1,000,000 more
			 over a lifetime than those who only finished high school.
			(3)In order to prepare students for college,
			 all schools should—
				(A)provide student guidance to engage students
			 in college and career awareness; and
				(B)ensure that students enroll in a rigorous
			 curriculum to prepare for postsecondary education.
				(4)The Department of Education reports that
			 the average student-to-counselor ratio in high schools is 315:1. This is far
			 higher than the ratio recommended by the American School Counselor Association,
			 which is 250:1. While school counselors at private schools spend an average of
			 58 percent of their time on postsecondary education counseling, school
			 counselors in public schools spend an average of 25 percent of their time on
			 postsecondary education counseling.
			(5)While just 57 percent of students from the
			 lowest income quartile enroll in college, 87 percent of students from the top
			 income quartile enroll. Of students who were in eighth grade in 2000, only 20
			 percent of the lowest-income students are projected to attain a bachelor’s
			 degree by 2012, compared to 68 percent of the highest income group, according
			 to the Advisory Committee on Student Financial Assistance in 2006.
			(6)A recent report by the Consortium on
			 Chicago School Research found that only 41 percent of Chicago public school
			 students who aspire to go to college took the steps necessary to apply to and
			 enroll in a 4-year institution of higher education. The report also reveals
			 that only 1/3 of Chicago students who want to attend a
			 4-year institution of higher education enroll in a school that matches their
			 qualifications. Even among students qualified to attend a selective college, 29
			 percent enrolled in a community college or did not enroll at all.
			(7)The Consortium found that many Chicago
			 public school students do not complete the Free Application for Federal Student
			 Aid, even though students who apply for Federal financial aid are 50 percent
			 more likely to enroll in college. Sixty-five percent of public secondary school
			 counselors at low-income schools believe that students and parents are
			 discouraged from considering college as an option due to lack of knowledge
			 about financial aid.
			(8)Low-income and first-generation families
			 often overestimate the cost of tuition and underestimate available aid;
			 students from these backgrounds have access to fewer college application
			 resources and financial aid resources than other groups, and are less likely to
			 fulfill their postsecondary plans as a result.
			(9)College preparation intervention programs
			 can double the college-going rates for at-risk youth, can expand students’
			 educational aspirations, and can boost college enrollment and graduation
			 rates.
			3.Grant program
			(a)DefinitionsIn this Act:
				(1)College-going rateThe term college-going rate
			 means the percentage of high school graduates who enroll at an institution of
			 higher education in the school year immediately following graduation from high
			 school.
				(2)Eligible local educational
			 agencyThe term
			 eligible local educational agency means a local educational agency
			 in which a majority of the high schools served by the agency are high-need high
			 schools.
				(3)High-need high schoolThe term high-need high school
			 means a high school in which not less than 50 percent of the students enrolled
			 in the school are—
					(A)eligible to receive a free or reduced price
			 lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.);
					(B)eligible to be counted under section
			 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6333(c)); or
					(C)in families eligible for assistance under
			 the State program funded under part A of title IV of the Social Security Act
			 (42 U.S.C. 601 et seq.).
					(4)High schoolThe term high school means a
			 nonprofit institutional day or residential school, including a public charter
			 high school, that provides high school education, as determined under State
			 law.
				(5)High school graduation rateThe term high school graduation
			 rate—
					(A)means the percentage of students who
			 graduate from high school with a regular diploma in the standard number of
			 years; and
					(B)is clarified in section 200.19(b)(1) of
			 title 34, Code of Federal Regulations.
					(6)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				(7)Local educational agencyThe term local educational
			 agency has the meaning given the term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(8)ParentThe term parent has the
			 meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
				(9)SecretaryThe term Secretary means the
			 Secretary of Education.
				(b)Competitive grants to eligible local
			 educational agenciesThe
			 Secretary is authorized to award grants, on a competitive basis, to eligible
			 local educational agencies to carry out the activities described in this
			 section.
			(c)DurationGrants awarded under this section shall be
			 5 years in duration.
			(d)DistributionIn awarding grants under this section, the
			 Secretary shall ensure that the grants are distributed among the different
			 geographic regions of the United States, and among eligible local educational
			 agencies serving urban and rural areas.
			(e)Applications
				(1)In generalEach eligible local educational agency
			 desiring a grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and accompanied by such information as
			 the Secretary may reasonably require.
				(2)ContentsEach application submitted under paragraph
			 (1) shall include a description of the program to be carried out with grant
			 funds and—
					(A)a detailed description of the high school
			 population to be targeted by the program, the particular college-access needs
			 of such population, and the resources available for meeting such needs;
					(B)measurable objectives of the program,
			 including goals for increasing the number of college applications submitted by
			 each student and the number of students submitting applications, increasing
			 Free Application for Federal Student Aid completion rates, and increasing
			 school-wide college-going rates across the local educational agency;
					(C)a description of the local educational
			 agency’s plan to work cooperatively, where applicable, with programs funded
			 under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.),
			 including the extent to which the agency commits to sharing facilities,
			 providing access to students, and developing compatible recordkeeping
			 systems;
					(D)a description of the activities, services,
			 and training to be provided by the program, including a plan to provide
			 structure and support for all students in the college search, planning, and
			 application process;
					(E)a description of the methods to be used to
			 evaluate the outcomes and effectiveness of the program;
					(F)an assurance that grant funds will be used
			 to supplement, and not supplant, any other Federal, State, or local funds
			 available to carry out activities of the type carried out under the
			 grant;
					(G)an explanation of the method used for
			 calculating college enrollment rates for each high school served by the
			 eligible local educational agency that is based on externally verified data,
			 and, when possible, aligned with existing State or local methods;
					(H)a plan to make the program sustainable over
			 time, including the use of matching funds from non-Federal sources; and
					(I)a description of the local educational
			 agency’s plan to work cooperatively, where applicable, with the program funded
			 under part H of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161h
			 et seq.), including the extent to which the agency commits to using and
			 leveraging—
						(i)the needs assessment and
			 recommendations;
						(ii)the model for measuring college enrollment;
			 and
						(iii)comprehensive services.
						(3)Method of calculating enrollment
			 rates
					(A)In generalA method included in an application under
			 paragraph (2)(G)—
						(i)shall, at a minimum, track students’
			 first-time enrollment in institutions of higher education; and
						(ii)may track progress toward completion of a
			 postsecondary degree.
						(B)Development in conjunctionAn eligible local educational agency may
			 develop a method pursuant to paragraph (2)(G) in conjunction with an existing
			 public or private entity that currently maintains such a method.
					(f)Special considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications from eligible local
			 educational agencies serving schools with the highest percentages of
			 poverty.
			(g)Use of funds
				(1)In generalAn eligible local educational agency that
			 receives a grant under this section shall develop and implement, or expand, a
			 program to increase the number of low-income students who enroll in
			 postsecondary educational institutions, including institutions with competitive
			 admissions criteria.
				(2)Required use of fundsEach program funded under this section
			 shall—
					(A)provide professional development to high
			 school teachers and school counselors in postsecondary education
			 advising;
					(B)implement a comprehensive college guidance
			 program for all students in a high school served by an eligible local
			 educational agency under this section that—
						(i)ensures that all students and their
			 parents, are regularly notified throughout the students' time in high school,
			 beginning in the first year of high school, of—
							(I)high school graduation requirements;
							(II)college entrance requirements;
							(III)the economic and social benefits of higher
			 education;
							(IV)college expenses, including information
			 about expenses by institutional type, differences between sticker price and net
			 price, and expenses beyond tuition; and
							(V)the resources for paying for college,
			 including the availability, eligibility, and variety of financial aid;
							(ii)provides assistance to students in
			 registering for and preparing for college entrance tests;
						(iii)provides one-on-one guidance and assistance
			 to students in applying to an institution of higher education and in applying
			 for Federal financial aid assistance and other State, local, and private
			 financial aid assistance and scholarships;
						(iv)provides opportunities for students to
			 explore postsecondary opportunities outside of the school setting, such as
			 college fairs, career fairs, college tours, workplace visits, or other similar
			 activities; and
						(v)provides not less than 1 meeting for each
			 student, not later than the first semester of the first year of high school,
			 with a school counselor, college access personnel (including personnel involved
			 in programs funded under chapters 1 and 2 of subpart 2 of part A of title IV of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et
			 seq.)), trained teacher, or other professional or organization, such as a
			 community-based organization, approved by the school, to discuss postsecondary
			 options, outline postsecondary goals, and create a plan to achieve those goals,
			 and provides not less than 2 meetings in each year to discuss progress on the
			 plan;
						(C)ensure that each high school served by the
			 eligible local educational agency develops a comprehensive, school-wide plan of
			 action to strengthen the college-going culture within the high school;
			 and
					(D)create or maintain a postsecondary access
			 center in the school setting that provides information on colleges and
			 universities, career opportunities, and financial aid options and provide a
			 setting in which professionals working in college access programs, such as
			 those funded under chapters 1 and 2 of subpart 2 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.),
			 can meet with students.
					(3)Allowable use of fundsEach program funded under this section
			 may—
					(A)establish mandatory postsecondary planning
			 classes for high school students to assist in the college preparation and
			 application process;
					(B)hire and train postsecondary coaches with
			 expertise in the college-going process to supplement existing school
			 counselors;
					(C)increase the number of school counselors
			 who specialize in the college-going process serving students;
					(D)train student leaders to assist in the
			 creation of a college-going culture in their schools;
					(E)establish partnerships with programs funded
			 under chapters 1 and 2 of subpart 2 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070a–11 et seq. and 1070a–21 et seq.), and
			 with community and nonprofit organizations to increase college-going rates at
			 high schools served by the eligible local educational agency;
					(F)provide long-term postsecondary follow up
			 with graduates of the high schools served by the eligible local educational
			 agencies, including increasing alumni involvement in mentoring and advising
			 roles within the high school; and
					(G)deliver college and career planning
			 curriculum as a stand-alone course, or embedded in other classes, or delivered
			 through the guidance curriculum by the school counselor for all students in
			 high school.
					(h)Supplement, not supplantFunds made available under this section
			 shall be used to supplement, and not supplant, other Federal, State, and local
			 funds available to carry out the activities described in this section.
			(i)Technical assistanceThe Secretary, directly or through
			 contracting through a full and open process with 1 or more organizations that
			 have demonstrated experience providing technical assistance to raise
			 school-wide college-going rates in local educational agencies in not less than
			 3 States, shall provide technical assistance to grantees in carrying out this
			 section. The technical assistance shall—
				(1)provide assistance in the calculation and
			 analysis of college-going rates for all grant recipients;
				(2)provide semi-annual analysis to each grant
			 recipient recommending best practices based on a comparison of the recipient's
			 data with that of high schools with similar demographics; and
				(3)provide annual best practices conferences
			 for all grant recipients.
				(j)Reporting requirementsEach eligible local educational agency
			 receiving a grant under this section shall collect and report annually to the
			 Secretary such information for the local educational agency and for each high
			 school assisted under this section on the results of the activities assisted
			 under the grant as the Secretary may reasonably require, including information
			 on—
				(1)the number and percentage of students who
			 enroll in an institution of higher education in the school year immediately
			 following the students' high school graduation as measured by externally
			 verified school-wide college enrollment data;
				(2)the number and percentage of students who
			 graduate from high school on time with a regular high school diploma;
				(3)the number and percentage of students, at
			 each grade level, who are on track to graduate from high school on time and
			 with a regular high school diploma;
				(4)the number and percentage of senior high
			 school students who apply to an institution of higher education and the average
			 number of applications completed and submitted by students;
				(5)the number and percentage of senior high
			 school students who file the Free Application for Federal Student Aid
			 forms;
				(6)the number and percentage of students, in
			 grade 10, who take early admissions assessments, such as the PSAT;
				(7)the number and percentage of students, in
			 grades 11 and 12, who take the SAT or ACT, and the students' mean scores on
			 such assessments;
				(8)where data are available, the number and
			 percentage of students enrolled in remedial mathematics or English courses
			 during their freshman year at an institution of higher education;
				(9)the number and percentage of students, in
			 grades 11 and 12, enrolled in not less than 2 of the following:
					(A)a dual credit course; or
					(B)an Advanced Placement or International
			 Baccalaureate course; and
					(10)the number and percentage of students who
			 meet or exceed State reading or language arts, mathematics, or science
			 standards, as measured by State academic assessments required under section
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)).
				(k)Reporting of dataEach eligible local educational agency
			 receiving a grant under this section shall report to the Secretary, where
			 possible, the information required under subsection (j) disaggregated in the
			 same manner as information is disaggregated under section 1111(h)(1)(C)(i) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(h)(1)(C)(i)).
			(l)Evaluations by granteesEach eligible local educational agency that
			 receives a grant under this section shall—
				(1)conduct periodic evaluations of the
			 effectiveness of the activities carried out under the grant toward increasing
			 school-wide college-going rates;
				(2)use such evaluations to refine and improve
			 activities conducted with the grant and the performance measures for such
			 activities; and
				(3)make the results of such evaluations
			 publicly available, including by providing public notice of such
			 availability.
				(m)ReportFrom the amount appropriated for any fiscal
			 year, the Secretary shall reserve such sums as may be necessary—
				(1)to conduct an independent evaluation, by
			 grant or by contract, of the programs carried out under this section, which
			 shall include an assessment of the impact of the program on high school
			 graduation rates and college-going rates; and
				(2)to prepare and submit a report on the
			 results of the evaluation described in paragraph (1) to the Committee on
			 Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and Labor of the House of Representatives.
				(n)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal year 2010 and each of the 5 succeeding fiscal
			 years.
			
